Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered May 29, 1991, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him, as a second *772felony offender, to a term of 3V?, to 6% years, unanimously affirmed.
There is no basis in the record to believe that any juror was peremptorally excluded on the basis of race. Nor was defendant deprived of his right to be present at the voir dire (People v Mitchell, 80 NY2d 519). Concur—Carro, J. P., Ellerin, Wallach and Ross, JJ.